Name: Commission Regulation (EC) NoÃ 2149/2004 of 16 December 2004 opening tariff quotas for 2005 for imports into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  energy policy;  plant product;  international trade;  Europe
 Date Published: nan

 17.12.2004 EN Official Journal of the European Union L 370/34 COMMISSION REGULATION (EC) No 2149/2004 of 16 December 2004 opening tariff quotas for 2005 for imports into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 2 thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway provides in point III for annual tariff quotas for imports of certain goods originating in Norway. It is necessary to open these quotas for 2005. (2) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code (3) lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quotas opened by this Regulation are to be managed in accordance with those rules. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 The Community tariff quotas for the goods originating in Norway which are listed in Annex shall be opened for 1 January to 31 December 2005. Article 2 The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall be applicable from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2004. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) See page 70 of this Official Journal. (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1). ANNEX Annual tariff quotas applicable upon import into the Community of goods originating in Norway Order number CN code Description Annual quota volume from 1.1.2005 Rate of duty applicable within the limits of the quota 09.0765 1517 10 90 Margarine, excluding liquid margarine, containing, by weight, not more than 10 % of milk fats 2 470 tonnes Free 09.0771 ex 2207 10 00 (TARIC Code 90) Undenatured ethyl alcohol of an alcohol strength by volume of 80 % vol. or higher, other than that obtained from agricultural products listed in Annex I to the EEC Treaty 164 000 hectolitres Free 09.0772 ex 2207 20 00 (TARIC Code 90) Ethyl alcohol and other spirits, denatured, of any strength, other than that obtained from agricultural products listed in Annex I to the EEC Treaty 14 340 hectolitres Free 09.0774 2403 10 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 370 tonnes Free